DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pat. App. Pub. No. US 20080301556 A1; hereinafter "Williams"), and further in view of Mizuta (U.S. Pat. App. Pub. No. US 20010035817 A1).

	Regarding claim 1, Williams teaches an information providing apparatus comprising:

an information provider configured to provide information on an anthropomorphic character correlated with information related to the vehicle (Williams, Fig. 1, ¶ [0012], the operational status (i.e., information) of the electronic device is mapped, at step 110, to either one or both of an appearance characteristic and an action of an avatar (i.e., anthropomorphic character) related to that operational status),
wherein the information provider gives or grows the anthropomorphic character on the basis of the traveling history acquired by the acquirer (Williams, Fig. 1, ¶ [0012], At step 115, one or both of the appearance characteristic and action of the avatar is/are changed (i.e., gives or grows) in a manner related to the change of the 
Williams does not expressly teach, but Mizuta teaches: an acquirer configured to acquire traveling history of a vehicle (Mizuta, ¶ [0073], traveling data of the vehicle).
Williams and Mizuta (hereinafter "Williams-Mizuta") are analogous because they are directed at vehicle information. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help with sustaining a good running condition of the vehicle. Mizuta, ¶ [0006].

	Regarding claim 2, Williams-Mizuta teaches the information providing apparatus according to claim 1, wherein 
the anthropomorphic character includes an anthropomorphic character correlated with a battery installed in the vehicle (Williams, ¶ [0013], condition of a battery of the electronic device. Mizuta, Figs. 4 and 5, ¶¶ [0050]-[0051], pseudo creature expressing fuel level), and
the information provider gives or grows the anthropomorphic character on the basis of a charge/discharge status of the battery (Williams, Fig. 2, ¶ [0013], the avatar's 

	Regarding claim 3, Williams-Mizuta teaches the information providing apparatus according to claim 1, wherein the information provider changes one or both of a growth level and characteristic information of the anthropomorphic character on the basis of the traveling history of the vehicle (see treatment of claim 1).

	Regarding claim 4, Williams-Mizuta teaches the information providing apparatus according to claim 1, wherein the information provider changes an image represented by the anthropomorphic character so as to allow a user of the vehicle to recall growth of the anthropomorphic character, and provides the changed image to the user (Williams, ¶ [0013], At stage 205, the avatar's appearance is that of a young man, which is mapped to a fully charged battery. In stages 210 and 215, the avatar's appearance is aged to represent a battery at ¾ charged (210) and ½ charged (215). At stage 220, the avatar is shown most aged, indicating a battery charge of ¼. Note: in other words, when battery level is replenished, the avatar’s age or growth is “recalled.”).

	Regarding claim 6, see treatment of claim 1. 

	Regarding claim 7, see treatment of claim 1. Additionally, Williams-Mizuta teaches a computer readable non-transitory storage medium storing a program (Williams, ¶ [0022], processor and stored program instructions).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams-Mizuta, and further in view of Walling (U.S. Pat. App. Pub. No. US 20170239577 A1).

	Regarding claim 5, Williams-Mizuta teaches the information providing apparatus according to claim 1.
Williams-Mizuta does not expressly teach, but Walling teaches wherein the information provider gives or grows the anthropomorphic character on the basis of a point where the vehicle has traveled or a surrounding environment of the vehicle (Walling, ¶ [0053], one or more real-world variables may be utilized to provide new (or adjust existing) virtual points or rewards that are associated with real-world structures or locations. Note: that is, when the user operating the Williams-Mizuta vehicle has traveled to a particular real-world structure or location, then the avatar is awarded points for doing so. Additionally, consider Walling, ¶ [0050], if a user is physically running in the rain, then their virtual region may be updated (i.e., given) to show their avatar running in the rain. If the user is swimming, their virtual avatar may be 
Williams-Mizuta and Walling (hereinafter "Williams-Mizuta-Walling") are analogous because they are directed at avatars. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide additional advantages of altering virtual items based upon physical activity. Walling, Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619